 

Exhibit 10.93





Employment Agreement

 

This Employment Agreement (“Agreement”) is made in the State of Washington by
and between Michael Krachon (“Employee”) and IsoRay, Inc. a Minnesota
corporation (the “Company”).

 

WHEREAS, the Company is engaged in the business of providing innovative
solutions for the treatment of malignancies using medical isotopes (the
“Business”); and

 

WHEREAS, the parties desire that the Company retain Employee under the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the parties desire to express their mutual agreements, covenants,
promises, and understandings in a written agreement;

 

NOW THEREFORE, in consideration of the premises and the agreements, promises,
covenants, and provisions contained in this Agreement, the parties agree and
declare as follows:

 

1.            Employment. Effective March 7, 2016 (the “Effective Date”), the
Company hereby employs Employee and Employee accepts employment under the terms
and conditions of this Agreement.

 

2.            Position and Duties.

 

a.           Employee will faithfully and diligently serve the Company to the
best of his ability in his position as Vice President of Sales and Marketing,
and in the performance of such other duties and responsibilities as the Company
may assign to him.

 

b.           Employee will devote his full professional time, attention, and
energies to the performance of his duties for the Company, and will not, during
his employment under this Agreement, engage in any other business activity,
whether or not for profit, except for passive investments in firms or businesses
that do not compete with the Company, without the advance written and signed
consent of the Company. Notwithstanding this Section 2(b), Employee will be
permitted to serve as a director of not for profit and for profit businesses
that do not compete with the Company. In addition, Employee shall have until the
Effective Date to provide services on an as needed basis to his former employer
to assist with his transition from that company.

 

c.           Employee warrants that during the term of his employment under this
Agreement, he will not do any act or engage in any conduct, or permit, condone,
or acquiesce in any act or conduct of other persons, that he knew or should have
known could cause the Company to be in violation of any law or statute, and
Employee agrees to indemnify and hold the Company harmless against any and all
liabilities, claims, damages, fees, losses, and expenses of any kind or nature
whatsoever attributable directly or indirectly to a violation of this warranty.

 



 

 

 

d.           The Company acknowledges that Employee’s principal place of
residence is Atlanta, Georgia and that the Company shall not require Employee to
relocate his principal place of residence in furtherance of his employment;
provided, however, that Employee agrees and acknowledges that Employee will be
expected to travel to Company locations regularly as part of his duties. More
specifically, the Company may impose a minimum number of days Employee shall be
required to spend in Richland, Washington, subject to Employee’s consent if
greater than five (5) days per month.

 

e.           Employee agrees to comply with the policies and procedures of the
Company as may be adopted and changed from time to time, including without
limitation, those described in the Company’s employee handbook, and Code of
Conduct and Ethics. If this Agreement conflicts with such policies or
procedures, this Agreement will control.

 

f.            As an officer of the Company, Employee owes a duty of care and
loyalty to the Company as well as a duty to perform such duties in a manner that
is in the best interests of the Company.

 

3.            Compensation and Benefits. For and in consideration of all
services rendered under this Agreement, the Company will compensate Employee as
follows:

 

a.           Salary. During the term of Employee’s employment under this
Agreement, Employee will be compensated on the basis of an annual salary of
$225,000, payable in accord with the Company’s standard payroll practices.

 

b.           Bonus. In addition to Employee’s base salary (Section 3(a)),
throughout his employment, Employee will be eligible for a quarterly
discretionary bonus in an amount of up to three percent (3%) of his annual
salary as periodically established by the Board (the “Quarterly Bonus”), based
upon metrics that will be established by the Board in its sole discretion. If
Employee becomes entitled to a Quarterly Bonus for any calendar year under this
Section 3(b), such bonus shall be paid to him by the Company within forty-five
(45) days after the end of the calendar quarter in which Employee earned that
bonus.

 

c.           Stock Options. Employee shall be eligible to participate in and
receive stock options as defined by the relevant plan. Employee shall be issued
125,000 stock options as of the Effective Date. The options granted will have an
exercise price equal to the fair market value on the date of grant as defined
under the relevant plan and shall vest in one-third increments on each
anniversary date of this Agreement.

 

d.           Expenses. The Company will reimburse Employee for all reasonable
and necessary expenses that Employee incurs in carrying out his duties under
this Agreement in accordance with the Company reimbursement policies as in
effect from time to time, provided that Employee presents to the Company from
time to time an itemized account of such expenses in such form as the Company
may require.

 

e.           Paid Time Off. Employee shall be granted four (4) weeks of paid
time off during each full calendar year worked by Employee. Such paid time shall
include time off for sickness, vacation, or personal reasons. The time or times
during which leave may be taken shall be by mutual agreement of the Company and
Employee. Whenever possible, the Company agrees to accommodate and grant
Employee’s request for time, and the parties have agreed that Employee has a
planned vacation during the first week of April 2016. Employee may not borrow
against future time. Unused paid time in any year during the term hereof
requires approval by the Company to be carried over to any subsequent year.

 



-2- 

 

 

4.            Term/Termination Of Employment.

 

a.     Initial Term. Employee’s employment under this Agreement will commence on
the Effective Date, and will continue for a period of three (3) years (the
“Initial Term”). Thereafter, this Agreement shall renew only upon thirty (30)
days written notice as provided in Section 4(b).

 

b.     Renewal. Unless at least thirty (30) days written notice prior to the end
of the Initial Term of the decision not to renew this Agreement by the Company,
and subject to the provisions for termination set forth below, the term of
Employee’s employment under this Agreement will extend thereafter for a period
of one year (the “Renewal Term”). Upon the expiration of each Renewal Term and
subject to the provisions for termination set forth below, the term of
Employee’s employment under this Agreement will require thirty (30) days written
notice of renewal for each successive Renewal Term of one-year.

 

c.     Termination. This Agreement and Employee’s employment may be terminated
by any of the following events: 

i.          Expiration of the Initial Term or any Renewal Term without further
renewal of the term;

 

ii.         Mutual written agreement between Employee and the Company at any
time;

 

iii.        Employee’s death;

 

iv.        Employee’s Disability which renders Employee unable to perform the
essential functions of Employee’s job even with reasonable accommodation.
“Disability” means a physical or mental condition entitling Employee to benefits
under the applicable long-term disability plan of the Company or any of its
Subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended and the rules and regulations promulgated thereunder (the “Code”)) or as
determined by the Company in accordance with applicable laws. Notwithstanding
the foregoing, to the extent that (i) any payment under this Agreement is
payable solely upon the Employee’s Disability and (ii) such payment is treated
as “deferred compensation” for purposes of Code Section 409A, Disability shall
have the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations.
“Subsidiary” means a corporation, partnership or other entity of which a
majority of the voting interests of such corporation, partnership or other
entity are at the time owned directly or indirectly through one or more
intermediaries or Subsidiaries, or both, by the Company.

 

v.          By the Company For Cause as defined in Section 4(d) below;

 

vi.         Resignation by Employee without Good Reason as defined in Section
4(e) below;

 



-3- 

 

 

vii.       Termination without cause, which shall mean any termination of
employment by the Company which is not defined in Section 4(c)(i) through
Section 4(c)(vi) above; or

 

viii.         Resignation by Employee with Good Reason.

 

d.     Termination For Cause. The Company may terminate Employee’s employment
under this Agreement immediately upon the occurrence of any of the following
events (each, a “For Cause” termination):

 

i.           Employee’s gross inattention to or neglect of, or gross negligence
or incompetence in the performance of, duties assigned to him under this
Agreement;

 

ii.         Employee’s acceptance of any other employment;

 

iii.        Employee’s conviction by a court of or plea of guilty or nolo
contendere to fraud, dishonesty, or other acts of misconduct in rendering
services on behalf of the Company;

 

iv.        Any deliberate or unauthorized action or omission by Employee that
causes or may cause the Company to breach obligations under any contract;

 

v.         Employee’s material breach of any covenant, promise, provision, or
obligation of this Agreement.

 

e.     Voluntary Termination. Employee may voluntarily terminate his employment
hereunder by giving at least thirty (30) days prior written notice to the Board
of his intention to terminate employment. Such notice must specify the end of a
calendar month as the termination date. Notwithstanding the foregoing, if
Employee voluntarily terminates his employment hereunder for Good Reason (as
defined below) Employee shall be entitled to the severance benefits payable
under Section 5(b)(i) below. “Good Reason” shall mean, without Employee’s
express written consent a material, adverse change in the Employee’s title,
authority, duties or responsibilities (other than temporarily while Employee is
physically or mentally incapacitated or as required by applicable law). Employee
cannot terminate his employment for Good Reason unless he has provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within twenty (20) days of the initial existence
of such grounds and the Company has had twenty (20) days from the date on which
such notice is provided to cure such circumstances. If the Company fails to cure
the event giving rise to Good Reason within the twenty (20) day cure period,
Employee may terminate his employment for Good Reason, provided that if Employee
does not terminate his employment for Good Reason within twenty (20) days after
the end of the Company’s twenty (20) day cure period, Employee will be deemed to
have waived his right to terminate for Good Reason with respect to such grounds.

 

5.            Company’s Post-Termination Obligations.

 

a.     Termination under Sections 4(c)(i), 4(c)(iii), 4(c)(iv), 4(c)(v) and
4(c)(vi).

 



-4- 

 

 

i.            If Employee’s employment terminates for any of the reasons set
forth in Sections 4(c)(i), 4(c)(iii), 4(c)(iv), 4(c)(v) and 4(c)(vi) above, then
the Company will pay Employee (1) all accrued but unpaid wages, based on
Employee’s then current base salary, through the termination date, (2) all
approved, but unreimbursed, business expenses, provided that a request for
reimbursement of business expenses is submitted in accordance with the Company’s
policies and submitted within five (5) business days of Employee’s termination
date, and (3) all earned and accrued but unpaid bonuses. Amounts payable
pursuant to this Section 5(a)(i) above shall be paid within thirty (30) days of
the Employee’s termination date.

 

b.     Termination Under Sections 4(c)(ii), 4(c)(vii) and 4(c)(viii).

 

i.            If Employee’s employment terminates for any of the reasons set
forth in Sections 4(c)(ii), 4(c)(vii) and 4(c)(viii) above, then the Company
will pay Employee (1) all accrued but unpaid wages through the termination date,
based on Employee’s base salary ; (2) the Monthly Compensation (as defined
below) for each one month period for a twelve (12) month period; (3) all accrued
but unpaid paid time off through the termination date, based on Employee’s then
current base salary; (4) all approved, but unreimbursed, business expenses,
provided that a request for reimbursement of business expenses is submitted in
accordance with the Company’s policies and submitted within five (5) business
days of Employee’s termination date; and (5) all earned and accrued but unpaid
bonuses. Employee shall continue to participate in the Company’s current benefit
programs on the same terms and conditions as active employees and in accordance
with the terms of those programs through a twelve month period to the extent
permitted under the terms of those programs and applicable law. “Monthly
Compensation” shall be equal to the greater of (x) the average of the total
monthly compensation reported on Employee’s tax returns and attributed to
Employee by the Company, which was paid to Employee by the Company for the two
(2) years preceding year of the date in which the termination occurred or (y)
the preceding calendar year reported on Employee’s tax returns and attributed to
Employee by the Company but in each of this Section 5(b)(i)(x) or (y) adding
back in contributions made to deferred compensation plans and group insurance
plans of the Company.

 

ii.         The cash amounts or benefits payable under this Section 5(b) shall
be paid ratably according to the regularly scheduled payroll practices of the
Company following the expiration of the Severance Delay Period, with the
payments provided in subsections (1), (3), (4) and (5) of Section 5(b)(i)
payable within thirty (30) days, and the payments provided in Section 5(b)(i)(2)
to be paid over the relevant time periods specified in those subsections.
“Severance Delay Period” means, except as otherwise modified by the application
of Section 13(b), the period beginning on the date of the Employee’s termination
of employment with the Company and ending on the thirtieth (30th) day
thereafter. Notwithstanding the foregoing, in the event that the Employee’s
termination of employment occurs in connection with an exit incentive program or
other employment termination program offered to a group or class of employees,
as defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the date of the
Employee’s termination of employment with the Company and ending on the sixtieth
(60th) day thereafter.

 



-5- 

 

 

iii.         Except as set forth in this Section 5(b), the Company shall have no
other obligations to Employee for termination pursuant to Sections 4(c)(ii),
4(c)(vii) and 4(c)(viii).

 

c.     The Company’s obligation to provide the payments set forth in Section
5(a) and Section 5(b) above shall be conditioned upon the following (the
“Separation Conditions”):

 

i.            Employee’s (or, in the case of Employee’s death or Disability,
Employee’s estate or trustee, as applicable) execution prior to the expiration
of the Severance Delay Period (and the expiration of any applicable revocation
period) of a separation agreement in a form prepared by the Company, which will
include a general release from liability so that Employee will release the
Company and its Subsidiaries from any and all liability and claims of any kind
as permitted by law; and

 

ii.         Employee’s compliance with the restrictive covenants (Sections 6-9)
and all post-termination obligations, including, but not limited to, the
obligations contained in this Agreement.

 

iii.         If Employee refuses to execute (or revokes) an effective separation
agreement as set forth in Section 5(c) above prior to the expiration of the
Severance Delay Period (or if any applicable revocation period has not yet ended
prior to such time), the Company will not provide any payments or benefits to
Employee under Section 5(a) and Section 5(b) until such separation agreement is
executed and becomes effective; provided that if the period during which
Employee can execute an separation agreement (or revoke a previously executed
separation agreement) spans two calendar years, the payment will automatically
commence in the later of the two years, regardless of the year in which Employee
executes the separation agreement. The Company’s obligation to make the
separation payments set forth in Section 5(a) and Section 5(b) shall terminate
immediately upon any breach by Employee of any post-termination obligations to
which Employee is subject.

 

iv.         Except as provided in this 5, following termination of Employee’s
employment pursuant to Section 4, the Company shall have no other obligations
for compensation of Employee.

 

d.     Set-Off. If Employee has any outstanding obligations to the Company upon
the termination of Employee’s employment for any reason, Employee hereby
authorizes the Company to deduct any amounts owed to the Company from Employee’s
final paycheck and/or any amounts that would otherwise be due to Employee,
including under Section 6, but only to the extent such set-off is made in
accordance with Treasury Regulation 1.409A-3(j)(4)(xiii). No other set-off shall
be permitted under this Agreement.

 



-6- 

 

 

6.           Confidential Commercial Information.

 

a.     Employee acknowledges that he will be entrusted with price lists,
customer lists, customer contact information, information about customer
transactions, development and research work, marketing programs, plans, and
proposals, and data contained within internally employed software, data bases,
and computer operations developed by or for the Company (“Confidential
Commercial Information”); provided, however, that for the purposes of this
Agreement Confidential Commercial Information does not include information
(i) that was publicly available prior to Employee’s disclosure or use thereof;
or (ii) that Employee lawfully received from some person who was not under any
obligation of confidentiality with respect thereto; (iii) that becomes publicly
available other than as the result of any breach of this Agreement by Employee;
or (iv) that is generally known to or readily ascertainable by proper means by
other persons who can obtain economic value from its disclosure or use. Employee
acknowledges that Confidential Commercial Information derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and that the Company has made efforts
that are reasonable under the circumstances to maintain the secrecy of
Confidential Commercial Information.

 

b.     Employee acknowledges that he has been instructed by the Company to, and
agrees that he will, maintain the Company’s Confidential Commercial Information
in a confidential manner. During his employment, Employee will not, directly or
indirectly, disclose any Confidential Commercial Information to any person or
entity not authorized by the Company to receive or use such Confidential
Commercial Information. After the termination of Employee’s employment, for
whatever reason and by whatever party, Employee will not, directly or
indirectly, use or disclose to any person or entity any Confidential Commercial
Information without the prior written authorization of the Company.

 

c.     All documents and other tangible property relating in any way to the
business of the Company that Employee develops or that come into his possession
during his employment are the property of the Company, and Employee will return
all such documents and tangible property to the Company upon the termination of
his employment, or at such earlier time as the Company may request.

 

d.     Employee acknowledges that all of the commercially available software
that the Company uses on its computer system that was not developed specially by
or for the Company is either owned or licensed for use by the Company, and that
the use of such software is governed strictly by the explicit terms and
conditions of licensing agreements between the Company and the publisher of the
software, and Employee agrees to adhere to those terms and conditions. Employee
will not copy, duplicate, download, transfer, or otherwise make personal use of
any software on the Company’s computer system without the Company’s express,
written consent.

 

e.     Employee represents that to the best of his knowledge, the performance of
all the terms of this Agreement and of his duties as an employee of the Company
will not breach any agreement to keep in confidence any proprietary information
that he acquired in confidence prior to his employment under this Agreement, and
that Employee has not entered into, and agrees that he will not enter into, any
agreement either written or oral in conflict with this Agreement. Employee
represents that to the best of his knowledge, Employee has not brought and will
not bring with him to the Company or use in the performance of his
responsibilities at the Company any materials or documents of a former employer
that are not generally available to the public, unless Employee has obtained
express written authorization from the former employer for their possession and
use. Employee represents that he has delivered to the Company a true and correct
copy of any employment, proprietary information, confidentiality, or
non-competition agreement to which he is or was a party with any former
employers, and that is or may be in effect as of the date hereof. Employee has
been instructed not to breach any obligation of confidentiality that he may have
to any former employer, and agrees that he will not commit any such breach
during employment with the Company.

 



-7- 

 

 

7.            Inventions and Copyrights.

 

a.     Employee acknowledges that, as a part of his duties, during his
employment, he may develop discoveries, concepts, and ideas concerning or
relating to the Business, whether or not patentable, including without
limitation processes, methods, formulas, and techniques, as well as improvements
thereof or know-how related thereto, and concerning any present or prospective
activities of the Company that are published before such discoveries, concepts,
and ideas (“Inventions”).

 

b.     Employee will fully disclose and will continue to disclose to the Company
all Inventions that he makes or conceives, in whole or in part, at this time or
during his employment with the Company.

 

c.     Any and all Inventions will be the absolute property of the Company or
its designees and, at the request of the Company and at its expense, but without
additional compensation, Employee will make application in due form for United
States patents and foreign patents on such Inventions, and will assign to the
Company all his right, title, and interest in such Inventions, and will execute
any and all instruments and do any and all acts necessary or desirable in
connection with any such application for patents or in order to establish and
perfect in the Company the entire right, title, and interest in such Inventions,
patent applications, or patents, and also execute any instrument necessary or
desirable in connection with any continuations, renewals, or reissues thereof or
in the conduct of any related proceedings or litigation.

 

d.     The Company will own the copyright in all materials created by Employee
relating to the Business and eligible for copyright (which will be deemed work
made-for-hire). The Company will have the right to apply for copyright
registration, including any renewals or extension, whether under the laws of the
U.S. or any country having jurisdiction over the copyright. Employee agrees to
execute any documents necessary or appropriate for such registration. The
Company will also own any trademark, service mark or trade name created by
Employee (alone or in conjunction with others) for the Company and used to
identify any present or future product, service, activity, operation, or
function of the Company. The Company may obtain trademark or service mark
protection of the Company’s rights including, at the Company’s discretion,
state, federal and international registration. The Company will own all right,
title, and interest in and to all results and the work product of Employee’s
services for the Company (all of which will be deemed proprietary), free of any
reserved rights by Employee, whether or not specifically enumerated in this
Agreement.

 

e.     Attached hereto as Schedule 1, is a list describing all Inventions to
which Employee made contributions prior to his commencement of service of any
kind with the Company (collectively referred to as "Prior Inventions"), which
belong to parties other than the Company.

 



-8- 

 

 

8.            Post-Employment Restrictions.

 

a.     Following the termination of Employee’s employment, for whatever reason
and by whatever party, and during any Restrictive Period, Employee will not,
directly or indirectly, on his own behalf or on behalf of any other person or
entity:

 

i.           enter into or engage in any business that provides Competitive
Products or Competitive Services within the Restricted Areas;

 

ii.         solicit or accept orders for Competitive Products from any person or
entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

iii.         solicit or accept orders for Competitive Products from any person
or entity who was a customer or client of the Company during his engagement and
who at the time of such conduct is a customer or client of the Company;

 

iv.         solicit or accept orders for Competitive Products from any person or
entity who at the time of such conduct is a customer or client of the Company;

 

v.           encourage, entice, induce, or influence, directly or indirectly,
any person or entity not to do business with the Company;

 

vi.         encourage, entice, induce, or influence, directly or indirectly, any
person to terminate his or her employment with the Company; or

 

vii.         hire, retain, or offer to hire or retain for the performance of any
service in connection with the marketing, distribution, or sale of any
Competitive Product any person who at the time of such conduct is an employee of
the Company or who was an employee of the Company within the 180-day prior to
such conduct.

 

viii.        solicit or accept orders for Competitive Services from any person
or entity upon whom he called or with whom he had direct or indirect contact on
behalf of the Company and who at the time of such conduct is a customer or
client of the Company;

 

ix.         solicit or accept orders for Competitive Services from any person or
entity who was a customer or client of the Company during his engagement and who
at the time of such conduct is a customer or client of the Company;

 

x.         solicit or accept orders for Competitive Services from any person or
entity who at the time of such conduct is a customer or client of the Company.

 

b.     The Restrictive Periods are: (a) the 90-day period commencing on the
termination of Employee’s employment with the Company (“the First Restrictive
Period”); and (b) the 90-day period commencing on the expiration of the First
Restrictive Period (“the Second Restrictive Period”); and (c) the 90-day period
commencing on the expiration of the Second Restrictive Period (“the Third
Restrictive Period”); and (d) the 90-day period commencing on the expiration of
the Third Restrictive Period (“the Fourth Restrictive Period”).

 

-9- 

 



 

c.     The term of any Restrictive Period set forth in this Agreement will be
tolled for any time during which Employee is in violation of any provision of
this Agreement and for any time during which there is pending any action or
arbitration (including any appeal from any final judgment) brought by any
person, whether or not a party to this Agreement, in which action the Company
seeks to enforce this Agreement or in which any person contests the validity of
such agreements and covenants or their enforceability, or seeks to avoid their
performance or enforcement.

 

d.     “Competitive Products” means any supplies, equipment, products, goods, or
services that are similar to or competitive with supplies, equipment, products,
goods, or services that the Company marketed, distributed, or sold during
Employee’s employment with the Company.

 

e.      “Competitive Services” means any services that are similar to any
services that Employee performed for the Company during Employee’s employment
with the Company.

 

f.      The Restrictive Areas are: (1) the area within a 50 air-mile radius of
any location of the Company at which Employee performed services during his
employment under this Agreement; and (2) Benton County, Washington; and (3) the
state of Washington; and (4) the state of Georgia; and (5) the Eastern Time Zone
and the Pacific Time Zone of the United States; and (6) that portion of the
United States east of the Mississippi River; (7) the United States; and (8) any
country in which the Company is conducting business at the time of Employee’s
separation from employment.

 

9.            Non-Disparagement. Employee agrees that during the term of
Employee’s services to the Company, and at any time thereafter, not to make or
communicate any comments or other remarks which are negative or derogatory to
the Company or which would tend to disparage, slander, ridicule, degrade, harm
or injure the Company (or any business relationship of the Company) or any
officer, partnership member, or other employee of the Company or its affiliates.

 

10.          Remedies. Any breach of the duties and obligations imposed upon
Employee by this Agreement would cause irreparable harm to the Company, and the
Company could not be fully compensated for any such breach with money damages.
Therefore, injunctive relief is an appropriate remedy for any such breach. Such
injunctive relief will be in addition to and not in limitation of or
substitution for any other remedies or rights to which the Company may be
entitled at law or in equity, including without limitation liquidated damages
under this Agreement.

 

11.          [Intentionally Omitted].

 

12.          Clawback. Notwithstanding anything contained herein to the
contrary, any amounts paid or payable to Employee pursuant to this Agreement or
otherwise by the Company, including, but not limited to, any equity compensation
granted to Employee, may be subject to forfeiture or repayment to the Company in
accordance with Internal Revenue Code Section 409A and pursuant to the clawback
policy as adopted by the Board and as such may be amended by the Board from time
to time, and Employee hereby agrees to be bound by any such policy.

 



-10- 

 

 

13.          Compliance with Code Section 409A.

 

a.           It is intended that each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of Code
Section 409A. 

 

b.           Notwithstanding anything to the contrary herein, if the Company
determines (i) that on the date of Employee’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) or at such other time
that the Company determines to be relevant, Employee is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company, and (ii) that any payments to be provided to Employee pursuant to this
Agreement are or may become subject to the additional tax under Code Section
409A(a)(1)(B) or any other taxes or penalties imposed under Code Section 409A if
provided at the time otherwise required under this Agreement, then such payments
shall be delayed until the date that is six (6) months after the date of
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Employee’s death.  Any
payments delayed pursuant to this Section 13(b) shall be made in a lump sum on
the first day of the seventh month following Employee’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Employee’s death.  It is intended that Agreement shall
comply with the provisions of Code Section 409A so as not to subject Employee to
the payment of additional taxes and interest under Code Section 409A. In
furtherance of this intent, this Agreement shall be interpreted, operated, and
administered in a manner consistent with these intentions.

 

c.           Notwithstanding anything herein to the contrary, a termination of
Employee’s employment shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A, and for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment,” “termination date,” or similar terms shall mean
“separation from service.”

 

d.           For the avoidance of doubt, the Company shall pay any amounts that
are due under this Agreement following Employee’s termination of employment,
death, Disability or other event within the periods of time that are specified
in this Agreement, provided, however, that the Company, in its sole and absolute
discretion, shall determine the date or dates on which any such payment shall be
made during such specified period.

 

e.           By accepting this Agreement, Employee hereby agrees and
acknowledges that neither the Company nor its Subsidiaries make any
representations with respect to the application of Code Section 409A to any tax,
economic or legal consequences of any payments payable to Employee hereunder. 
Further, by the acceptance of this Agreement, Employee acknowledges that (i)
Employee has obtained independent tax advice regarding the application of Code
Section 409A to the payments due to Employee hereunder, (ii) Employee retains
full responsibility for the potential application of Code Section 409A to the
tax and legal consequences of payments payable to Employee hereunder and (iii)
the Company shall not indemnify or otherwise compensate Employee for any
liability incurred as a result of the failure of this Agreement to comply, in
form or operation, with the requirements of Code Section 409A.  The parties
agree to cooperate in good faith to amend such documents and to take such
actions as may be necessary or appropriate to comply with Code Section 409A.

 



-11- 

 

 

14.          Prevailing Party’s Litigation Expenses. In the event of litigation
between the Company and Employee related to this Agreement, the non-prevailing
party shall reimburse the prevailing party for any costs and expenses
(including, without limitation, attorneys’ fees) reasonably incurred by the
prevailing party in connection therewith.

 

15.          Withholding. All amounts payable to Employee hereunder shall be
subject to required payroll deductions and tax withholdings.

 

16.          Adjudication of Agreement.

 

a.            If any court or arbitrator of competent jurisdiction holds that
any restriction imposed upon Employee by this Agreement exceeds the limit of
restrictions that are enforceable under applicable law, the parties desire and
agree that the restriction will apply to the maximum extent that is enforceable
under applicable law, agree that the court or arbitrator so holding may reform
and enforce the restriction to the maximum extent that is enforceable under
applicable law, and desire and request that the court or arbitrator do so.

 

b.            If any court or arbitrator of competent jurisdiction holds that
any provision of this Agreement is invalid or unenforceable, the parties desire
and agree that the remaining parts of this Agreement will nevertheless continue
to be valid and enforceable.

 

17.           Modification Or Waiver Of Agreement. No modification or waiver of
this Agreement will be valid unless the modification or waiver is in writing and
signed by both of the parties. The failure of either party at any time to insist
upon the strict performance of any provision of this Agreement will not be
construed as a waiver of the right to insist upon the strict performance of the
same provision at any future time.

 

18.           Notices. Any notices required or permitted under this Agreement
will be sufficient if in writing and sent by certified mail to, in the case of
Employee, the last address he has filed in writing with the Company or, in the
case of the Company, its principal office.

 

19.           Opportunity To Consider Agreement; Legal Representation. Employee
acknowledges that he has had a full opportunity to consider this Agreement, to
offer suggested modifications to its terms and conditions, and to consult with
an attorney of his own choosing before deciding whether to sign it.

 

20.           No Rule Of Strict Construction. The language of this Agreement has
been approved by both parties, and no rule of strict construction will be
applied against either party.

 



-12- 

 

 

21.           Entire Agreement. This Agreement contains all of the agreements
between the parties relating to Employee’s employment with the Company. The
parties have no other agreements relating to Employee’s employment, written or
oral. This Agreement supersedes all other agreements, arrangements, and
understandings relating to Employee’s employment, and no such agreements,
arrangements, or understandings are of any force or effect. The parties will
execute and deliver to each other any and all such further documents and
instruments, and will perform any and all such other acts, as reasonably may be
necessary or proper to carry out or effect the purposes of this Agreement.

 

22.           Assignment Of Agreement. Employee has no right to transfer or
assign any or all of his rights or interests under this Agreement. The Company
may assign its rights and interests under this Agreement to any successor entity
as part of any sale, transfer, or other disposition of all or substantially all
of the assets of the Company.

 

23.           Headings. The descriptive headings of the paragraphs and
subparagraphs of this Agreement are intended for convenience only, and do not
constitute parts of this Agreement.

 

24.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

25.           Choice Of Forum. The parties agree that the proper and exclusive
forum for any action or arbitration arising out of or relating to this Agreement
or arising out of or relating to Employee’s employment by the Company will be
Benton County, Washington, and that any such action or arbitration will be
brought only in Benton County, Washington. Employee consents to the exercise of
personal jurisdiction in any such action or arbitration by the courts or
arbitrators of Benton County, Washington.

 

26.           Governing Law. This Agreement will be construed in accord with and
any dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by the laws of the State of Washington, without
reference to the choice of law principles thereof.

 

[signature page follows]

 

-13- 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

 

DATED this 25th day of February, 2016                     /s/ Michael Krachon  
Michael Krachon     DATED this 29th day of February, 2016       IsoRay, Inc., a
Minnesota corporation       By:           /s/ Thomas LaVoy   Its:
                      CEO

 

-14- 

 

 

Schedule 1

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title   Date   Identifying Number or Brief
Description           Brachytherapy Seed Insertion and Fixation System       WO
2014/189604           Bendable, shielding brachytherapy needle holder       US
2014/0323795 A1

 



-15- 

